Exhibit 10.3

 

 

 

ADMINISTRATION AGREEMENT

between

SANTANDER DRIVE AUTO RECEIVABLES TRUST 2011-3,

as Issuer,

SANTANDER CONSUMER USA INC.,

as Administrator

and

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of September 15, 2011

 

 

 

 

      2011-3 Administration Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  Duties of the Administrator      1   

2.

  Records      3   

3.

  Compensation; Payment of Fees and Expenses      3   

4.

  Independence of the Administrator      3   

5.

  No Joint Venture      3   

6.

  Other Activities of the Administrator      3   

7.

  Representations and Warranties of the Administrator      4   

8.

  Administrator Termination Events; Termination of the Administrator      5   

9.

  Action upon Termination or Removal      6   

10.

  Liens      6   

11.

  Notices      6   

12.

  Amendments      6   

13.

  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      8   

14.

  Headings      8   

15.

  Counterparts      9   

16.

  Severability of Provisions      9   

17.

  Not Applicable to Santander Consumer in Other Capacities; Merger of
Administrator      9   

18.

  Benefits of the Administration Agreement      9   

19.

  Assignment      9   

20.

  Nonpetition Covenant      9   

21.

  Limitation of Liability      10   

 

   -i-    2011-3 Administration Agreement



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT (as amended, supplemented or otherwise modified
and in effect from time to time, this “Agreement”) dated as of September 15,
2011, is between SANTANDER DRIVE AUTO RECEIVABLES TRUST 2011-3, a Delaware
statutory trust (the “Issuer”), SANTANDER CONSUMER USA INC., an Illinois
corporation, as administrator (“Santander Consumer” or the “Administrator”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as indenture
trustee (the “Indenture Trustee”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned such terms in Appendix
A to the Sale and Servicing Agreement dated as of September 15, 2011 (the “Sale
and Servicing Agreement”) by and between Santander Drive Auto Receivables LLC,
as seller, the Issuer, the Administrator, as servicer, and the Indenture
Trustee.

W I T N E S S E T H :

WHEREAS, Santander Drive Auto Receivables LLC (the “Depositor”) and Deutsche
Bank Trust Company Delaware (the “Owner Trustee”) have entered into the Amended
and Restated Trust Agreement dated as of September 15, 2011 (the “Trust
Agreement”).

WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and has
entered into certain agreements in connection therewith, including, (i) the Sale
and Servicing Agreement, (ii) the Indenture and (iii) the Note Depository
Agreement (the Trust Agreement and each of the agreements referred to in clauses
(i) through (iii) are referred to herein collectively as the “Issuer
Documents”);

WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral
to the Indenture Trustee pursuant to the Indenture;

WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee are
required to perform certain duties;

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement), and to provide such
additional services consistent with this Agreement and the Issuer Documents as
the Issuer may from time to time request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1. Duties of the Administrator.

(a) Duties with Respect to the Issuer Documents. The Administrator shall perform
all of its duties as Administrator specifically enumerated herein and in the
Issuer Documents and the duties and obligations of the Issuer and the Owner
Trustee (in its capacity as owner trustee under the Trust Agreement) under the
Issuer Documents and no

 

      2011-3 Administration Agreement



--------------------------------------------------------------------------------

additional duties shall be read to be included herein; provided, however, except
as otherwise provided in the Issuer Documents, that the Administrator shall have
no obligation to make any payment required to be made by the Issuer under any
Issuer Document; provided, further, that the Administrator shall have no
obligation, and the Owner Trustee shall be required to fully perform its duties,
with respect to the obligations of the Owner Trustee under Sections 11.9, 11.13,
11.14 and 11.15 of the Trust Agreement and to otherwise comply with the
requirements of the Owner Trustee pursuant to or related to Regulation AB. In
addition, the Administrator shall consult with the Issuer and the Owner Trustee
regarding its duties and obligations under the Issuer Documents. The
Administrator shall monitor the performance of the Issuer and the Owner Trustee
and shall advise the Issuer and the Owner Trustee when action is necessary to
comply with the Issuer’s and the Owner Trustee’s duties and obligations under
the Issuer Documents. The Administrator shall perform such calculations, and
shall prepare for execution by the Issuer or shall cause the preparation by
other appropriate persons of all such documents, reports, filings, instruments,
certificates, notices and opinions as it shall be the duty of the Issuer and the
Owner Trustee (in its capacity as owner trustee) to prepare, file or deliver
pursuant to the Issuer Documents. In furtherance of the foregoing, the
Administrator shall take all appropriate action that is the duty of the Issuer
and the Owner Trustee (in its capacity as owner trustee) to take pursuant to the
Issuer Documents, and shall prepare, execute, file and deliver on behalf of the
Issuer all such documents, reports, filings, instruments, certificates, notices
and opinions as it shall be the duty of the Issuer to prepare, file or deliver
pursuant to the Issuer Documents or otherwise by law.

(b) Notices to Rating Agencies. The Administrator shall give notice to each
Rating Agency of (i) any merger or consolidation of the Owner Trustee pursuant
to Section 10.4 of the Trust Agreement; (ii) any merger or consolidation of the
Indenture Trustee pursuant to Section 6.9 of the Indenture; (iii) any
resignation or removal of the Indenture Trustee pursuant to Section 6.8 of the
Indenture; (iv) any Default or Event of Default of which it has been provided
notice pursuant to Section 6.5 of the Indenture; (v) the termination of, and/or
appointment of a successor to, the Servicer pursuant to Section 7.1 of the Sale
and Servicing Agreement; and (vi) any supplemental indenture pursuant to
Sections 9.1 or 9.2 of the Indenture; which notice shall be given, in the case
of each of (i) through (vi), promptly upon the Administrator being notified
thereof by the Owner Trustee, the Indenture Trustee or the Servicer, as
applicable.

(c) No Action by Administrator. Notwithstanding anything to the contrary in this
Agreement, the Administrator shall not be obligated to, and shall not, take any
action that the Issuer directs the Administrator not to take or which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.

(d) Non-Ministerial Matters; Exceptions to Administrator Duties.

(i) Notwithstanding anything to the contrary in this Agreement, with respect to
matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the

 

   2    2011-3 Administration Agreement



--------------------------------------------------------------------------------

Issuer of the proposed action and the Issuer shall not have withheld consent or
provided an alternative direction. For the purpose of the preceding sentence,
“non-ministerial matters” shall include, without limitation:

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

(B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, a successor Administrator or successor Servicers,
or the consent to the assignment by the Note Registrar, Paying Agent or
Indenture Trustee of its obligations under the Indenture; and

(C) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer directs the Administrator not to take on its behalf.

2. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Seller and the
Indenture Trustee at any time during normal business hours.

3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement, the
Administrator shall be entitled to receive $2,500 annually, which shall be
solely an obligation of the Servicer; provided, however, notwithstanding the
foregoing, such compensation shall in no event exceed the Servicing Fee for the
related annual period. The Administrator shall pay all expenses incurred by it
in connection with its activities hereunder.

4. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer with respect to the manner in which it accomplishes
the performance of its obligations hereunder. Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or to represent the
Issuer in any way (other than as permitted hereunder) and shall not otherwise be
deemed an agent of the Issuer.

5. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator and the Issuer as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(ii) shall be construed to impose any liability as such on any of them or
(iii) shall be deemed to confer on any of them any express, implied or apparent
authority to incur any obligation or liability on behalf of the others.

6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person

 

   3    2011-3 Administration Agreement



--------------------------------------------------------------------------------

may engage in business activities similar to those of the Issuer, the Owner
Trustee or the Indenture Trustee.

7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer and the Indenture Trustee as follows:

(a) Existence and Power. The Administrator is a corporation validly existing and
in good standing under the laws of its state of organization and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, deliver and to perform
its obligations under the Transaction Documents to which it is a party. The
Administrator has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of the Administrator to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Collateral.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Administrator of the Transaction Documents to which it is a party have
been duly authorized by all necessary action on the part of the Administrator
and do not contravene or constitute a default under (i) any applicable law, rule
or regulation, (ii) its organizational documents or (iii) any material agreement
or instrument to which the Administrator is a party by which its properties are
bound (other than violations of such laws, rules, regulations or agreements
which do not affect the legality, validity or enforceability of any of such
agreements and which, individually or in the aggregate, would not materially and
adversely affect the transactions contemplated by, or the Administrator’s
ability to perform its obligations under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Administrator of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Administrator is a
party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of corporations from time to time in effect or by general
principles of equity.

 

   4    2011-3 Administration Agreement



--------------------------------------------------------------------------------

8. Administrator Termination Events; Termination of the Administrator.

(a) Subject to clauses (d) and (e) below, the Administrator may resign its
duties hereunder by providing the Issuer with at least sixty (60) days’ prior
written notice.

(b) Subject to clauses (c) and (d) below and Section 3.15 of the Indenture, the
Issuer may remove the Administrator without cause by providing the Administrator
with at least sixty (60) days’ prior written notice.

(c) The occurrence of any one of the following events (each, an “Administrator
Termination Event”) shall also entitle the Issuer, subject to Section 19 hereof,
to terminate and replace the Administrator:

(i) any failure by the Administrator to deliver or cause to be delivered any
required payment to the Indenture Trustee for distribution to the Noteholders,
which failure continues unremedied for five Business Days after discovery
thereof by a Responsible Officer of the Administrator or receipt by the
Administrator of written notice thereof from the Indenture Trustee or
Noteholders evidencing at least 25% of the Note Balance of the Outstanding
Notes, voting together as a single class;

(ii) any failure by the Administrator to duly observe or perform in any respect
any other of its covenants or agreements in this Agreement, which failure
materially and adversely affects the rights of the Issuer or the Noteholders,
and which continues unremedied for 90 days after discovery thereof by a
Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing a
majority of the aggregate principal amount of the Outstanding Notes, voting
together as a single class; or

(iii) the Administrator suffers a Bankruptcy Event;

provided, however, that (A) if any delay or failure of performance referred to
under clause (c)(i) above shall have been caused by force majeure or other
similar occurrence, the five Business Day grace period referred to in such
clause (c)(i) shall be extended for an additional 60 calendar days and (b) if
any delay or failure of performance referred to under clause (c)(ii) above shall
have been caused by force majeure or other similar occurrence, the 90 day grace
period referred to in such clause (c)(ii) shall be extended for an additional 60
calendar days. The existence or occurrence of any “material instance of
noncompliance” (within the meaning of Item 1122 of Regulation AB) shall not
create any presumption that any event in clauses (i), (ii) or (iii) above has
occurred.

(d) If an Administrator Termination Event shall have occurred, the Issuer may,
subject to Section 19 hereof, by notice given to the Administrator and the Owner
Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however that

 

   5    2011-3 Administration Agreement



--------------------------------------------------------------------------------

such termination shall not become effective until such time as the Issuer,
subject to Section 19 hereof, shall have appointed a successor Administrator in
the manner set forth below. Upon any such termination, all rights, powers,
duties and responsibilities of the Administrator under this Agreement shall vest
in and be assumed by any successor Administrator appointed by the Issuer,
subject to Section 19 hereof, pursuant to a management agreement between the
Issuer and such successor Administrator, containing substantially the same
provisions as this Agreement (including with respect to the compensation of such
successor Administrator), and the successor Administrator is hereby irrevocably
authorized and empowered to execute and deliver, on behalf of the Administrator,
as attorney-in-fact or otherwise, all documents and other instruments, and to do
or accomplish all other acts or things necessary or appropriate to effect such
vesting and assumption. Further, in such event, the Administrator shall use its
commercially reasonable efforts to effect the orderly and efficient transfer of
the administration of the Issuer to the new Administrator.

(e) The Issuer, subject to Section 19 hereof, may waive in writing any
Administrator Termination Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Termination Event, such Administrator Termination Event shall
cease to exist, and any Administrator Termination Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Termination Event
or impair any right consequent thereon.

9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid by the Servicer all fees accruing to it to the date of such termination or
removal.

10. Liens. The Administrator will not directly or indirectly create, allow or
suffer to exist any Lien on the Collateral other than Permitted Liens.

11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
by facsimile, and addressed in each case as specified on Schedule II to the Sale
and Servicing Agreement or at such other address as shall be designated by any
of the specified addressees in a written notice to the other parties hereto.
Delivery shall occur only upon receipt or reported tender of such communication
by an officer of the recipient entitled to receive such notices located at the
address of such recipient for notices hereunder.

12. Amendments.

(a) Any term or provision of this Agreement may be amended by the Administrator
without the consent of the Indenture Trustee, any Noteholder, the Issuer, the
Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions:

 

   6    2011-3 Administration Agreement



--------------------------------------------------------------------------------

(i) the Administrator delivers an Opinion of Counsel to the Indenture Trustee to
the effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Administrator notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Issuer, the
Administrator and the Indenture Trustee, with the consent of the Holders of
Notes evidencing not less than a majority of the aggregate principal amount of
the Controlling Class, for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders. It will not be necessary
for the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to such
reasonable requirements as the Indenture Trustee may prescribe, including the
establishment of record dates pursuant to the Note Depository Agreement.

(c) Any term or provision of this Agreement may also be amended from time to
time by the Administrator to correct a material misstatement or omission of the
terms of this Agreement in the Prospectus or an offering memorandum with respect
to the Non-Investment Grade Notes without the consent of the Indenture Trustee,
any Noteholder, the Issuer, the Owner Trustee or any other Person, provided,
however, the Administrator shall provide written notification of the substance
of such amendment to the Issuer, the Owner Trustee and the Indenture Trustee and
promptly after the execution of any such amendment, the Administrator shall
furnish a copy of such amendment to the Issuer, the Owner Trustee and the
Indenture Trustee.

(d) Prior to the execution of any amendment pursuant to this Section 12, the
Administrator shall provide written notification of the substance of such
amendment to each Rating Agency and the Owner Trustee; and promptly after the
execution of any such amendment, the Administrator shall furnish a copy of such
amendment to each Rating Agency, the Owner Trustee and the Indenture Trustee;
provided, that no amendment pursuant to this Section 12 shall be effective which
affects the rights, protections or duties of the Indenture Trustee or the Owner
Trustee without the prior written consent of such Person (which consent shall
not be unreasonably withheld or delayed).

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which

 

   7    2011-3 Administration Agreement



--------------------------------------------------------------------------------

adversely affects the Owner Trustee’s or the Indenture Trustee’s, as applicable,
own rights, duties or immunities under this Agreement.

13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAWS, OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

(b) Each of the parties hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought and maintained
in such courts and waives any objection that it may now or hereafter have to the
venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

14. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

 

   8    2011-3 Administration Agreement



--------------------------------------------------------------------------------

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

16. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

17. Not Applicable to Santander Consumer in Other Capacities; Merger of
Administrator.

(a) Nothing in this Agreement shall affect any obligation Santander Consumer may
have in any other capacity.

(b) Any entity (i) into which the Administrator may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole or any entity resulting from
any merger, sale, transfer, conversion or consolidation to which the
Administrator shall be a party, or any entity succeeding to the business of the
Administrator or (ii) of which more than 50% of the voting stock or voting power
and 50% or more of the economic equity is owned directly or indirectly by Banco
Santander, S.A. and which executes an agreement of assumption to perform every
obligation of the Administrator under this Agreement, shall be the successor to
the Administrator under this Agreement, in each case, without the execution or
filing of any paper of any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

18. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee, any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture and the Noteholders,
any benefit or any legal or equitable right, remedy or claim under this
Agreement. For the avoidance of doubt, the Owner Trustee is a third party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

19. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have the right to exercise all waivers
and consents, rights, remedies, powers, privileges and claims of the Issuer
under this Agreement.

20. Nonpetition Covenant. Each party hereto agrees that, prior to the date which
is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party (i) such party shall not authorize

 

   9    2011-3 Administration Agreement



--------------------------------------------------------------------------------

any Bankruptcy Remote Party to commence a voluntary winding-up or other
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to such Bankruptcy Remote Party or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect in any
jurisdiction or seeking the appointment of an administrator, a trustee,
receiver, liquidator, custodian or other similar official with respect to such
Bankruptcy Remote Party or any substantial part of its property or to consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of, its
creditors generally, any party hereto or any other creditor of such Bankruptcy
Remote Party, and (ii) such party shall not commence, join with any other Person
in commencing or institute with any other Person, any proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.

21. Limitation of Liability. Notwithstanding anything contained herein to the
contrary, this Agreement has been executed and delivered by Deutsche Bank Trust
Company Delaware, not in its individual capacity but solely as Owner Trustee,
and in no event shall it have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or under the
Notes or any of the other Transaction Documents or in any of the certificates,
notices or agreements delivered pursuant thereto, as to all of which recourse
shall be had solely to the assets of the Issuer. Under no circumstances shall
the Owner Trustee be personally liable for the payment of any indebtedness or
expense of the Issuer or be liable for the breach or failure of any obligations,
representation, warranty or covenant made or undertaken by the Issuer under the
Transaction Documents. For the purposes of this Agreement, in the performance of
its duties or obligations hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.

[SIGNATURES ON NEXT PAGE]

 

   10    2011-3 Administration Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

SANTANDER DRIVE AUTO RECEIVABLES

TRUST 2011-3

By: Deutsche Bank Trust Company Delaware, not in

its individual capacity but solely as Owner

Trustee

By:  

/s/ Irene Siegel

Name:  

Irene Siegel

Title:  

Attorney-in-fact

By:  

/s/ Jenna Kaufman

Name:  

Jenna Kaufman

Title:  

Attorney-in-fact

 

   S-1    2011-3 Administration Agreement



--------------------------------------------------------------------------------

SANTANDER CONSUMER USA INC.,

as Administrator

By:  

/s/ Mark McCastlain

Name:   Mark McCastlain Title:   Treasurer

 

   S-2    2011-3 Administration Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

By:  

/s/ Patricia M. Child

Name:  

Patricia M. Child

Title:  

Vice President

 

   S-3    2011-3 Administration Agreement



--------------------------------------------------------------------------------

Joinder of Servicer:

SANTANDER CONSUMER USA INC., as Servicer, joins in this Agreement solely for
purposes of Section 3.

 

SANTANDER CONSUMER USA INC.,

as Servicer

By:  

/s/ Mark McCastlain

Name:   Mark McCastlain Title:   Treasurer

 

   S-4    2011-3 Administration Agreement